
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 794
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Andrews submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Requiring the House of Representatives to
		  take any legislative action necessary to verify the ratification of the Equal
		  Rights Amendment as part of the Constitution when the legislatures of an
		  additional three States ratify the Equal Rights Amendment.
	
	
		That, when the legislatures of an
			 additional three States ratify the Equal Rights Amendment, the House of
			 Representatives shall take any legislative action necessary to verify the
			 ratification of the Equal Rights Amendment as part of the Constitution.
		
